       Case 3:15-cv-02077-JD Document 305 Filed 09/18/19 Page 1 of 3



 1   Patrick J. Perotti (Ohio Bar No. 0005481)
     Frank A. Bartela (Ohio Bar No. 0088128)
 2   DWORKEN & BERNSTEIN CO., L.P.A.
     60 South Park Place
 3   Painesville, OH 44077
     Telephone: (440) 352-3391
 4   Facsimile: (440) 352-3469
     Email: pperotti@dworkenlaw.com
 5           fbartela@dworkenlaw.com
     Appearance pro hac vice
 6
     John A. Kithas (California Bar No. 64284)
 7   Christopher Land (California Bar No. 238261)
     LAW OFFICES OF JOHN A. KITHAS
 8   One Embarcadero Center, Suite 1020
     San Francisco, CA 94111
 9   Telephone: (415) 788-8100
     Facsimile: (415) 788-8001
10   Email: john@kithas.com
            chris@kithas.com
11

12   ATTORNEYS FOR PLAINTIFFS

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15

16   JAMES P. BRICKMAN, individually and as a           Case No. 3:15-cv-2077-JD
     representative of all others similarly situated,
17
                            Plaintiff,                  JOINT NOTICE AND UPDATE
18                                                      REGARDING AGREEMENT ON
            v.                                          REMINDER CAMPAIGN (DKT. NO. 303)
19
     FITBIT, INC.,                                      Ctrm: 11, 19th Floor
20                                                      The Honorable James Donato
                            Defendant.
21                                                      Date Action Filed:   May 8, 2015
22

23

24

25

26

27

28
     JOINT NOTICE AND UPDATE REGARDING AGREEMENT ON REMINDER CAMPAIGN
     Case No. 3:15-cv-2077-JD
        Case 3:15-cv-02077-JD Document 305 Filed 09/18/19 Page 2 of 3



 1          Plaintiffs James P. Brickman and Margaret Clingman (“Plaintiffs”) and Defendant Fitbit,
 2   Inc. (“Fitbit”) (collectively, the “Parties”), by and through their undersigned counsel, hereby submit
 3   this joint notice for the purpose of updating the Court on the parties’ progress following the recent
 4   final approval hearing before this Court.
 5          After the final approval hearing, and taking into account this Court’s thoughts regarding the
 6   settlement, Plaintiffs began working with the settlement administrator, KCC, to devise a reminder
 7   campaign that could be issued to the Settlement Sub-Class Members. KCC has devised a plan
 8   (“Reminder Plan”) that consists of reminder postcards, e-mails, and a media campaign which will
 9   target Settlement Sub-Class Members through social media advertisements. The Parties have each
10   reviewed KCC’s Reminder Plan and agree that it is appropriate and will address the concerns of
11   this Court.
12          On August 28, 2019, The Parties filed a Join Notice and Update Regarding Agreement on
13   Reminder Campaign with this Court advising that they had agreed to a Reminder Plan and were
14   working toward filing a joint stipulation that will (1) outline the specific aspects of the Reminder
15   Plan, (2) identify the period of time for the Reminder Plan, and (3) include a declaration from KCC
16   that provides the Court with the details of the Reminder Plan and examples of the notice forms.
17   Dkt. No. 303. In their previous Joint Notice, the Parties advised that they intended to file the joint
18   stipulation outlining the Reminder Plan no later than September 17, 2019.
19          The Parties wish to advise the Court that they are still working on the Reminder Plan, the
20   joint stipulation outlining that plan, and all of the necessary materials for that submission. However,
21   the Parties require more time to finalize the Reminder Plan and the forthcoming filing. The Parties
22   intend to file the aforementioned materials no later than September 20, 2019.
23

24   Respectfully submitted,
25

26

27

28
      JOINT NOTICE AND UPDATE REGARDING AGREEMENT ON REMINDER CAMPAIGN
      Case No. 3:15-cv-2077
                                                                                                           2
        Case 3:15-cv-02077-JD Document 305 Filed 09/18/19 Page 3 of 3



 1    Dated: September 18, 2019                  MORRISON & FOERSTER LLP
 2

 3                                               By: /s/David F. McDowell (with consent)
                                                     David F. McDowell
 4
                                                      Attorneys for Defendant
 5                                                    FITBIT, INC.
 6
      Dated: September 18, 2019                 DWORKEN & BERNSTEIN CO., L.P.A.
 7

 8
                                                 By: /s/Patrick J. Perotti
 9                                                   Patrick J. Perotti
10                                                    Attorneys for Plaintiffs
                                                      JAMES P. BRICKMAN and MARGARET
11                                                    CLINGMAN
12
                                          ECF ATTESTATION
13
            I, Patrick J. Perotti, am the ECF User whose ID and Password are being used to file this
14
     document. I attest that concurrence in the filing of this document has been obtained from the
15
     signatory.
16

17    Dated: September 18, 2019                  /s/Patrick J. Perotti
                                                 Patrick J. Perotti
18

19
20

21

22

23

24

25

26

27

28
      JOINT NOTICE AND UPDATE REGARDING AGREEMENT ON REMINDER CAMPAIGN
      Case No. 3:15-cv-2077
                                                                                                       3
